Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
Applicant’s argument with regarding to the rejection of claims 1-3, 14-16, 18-30 has been persuaded. Prior art JP2012-173504 to Toray (pages 10-11) teaches determining whether or not the distortion of the shape of the image display area S is within an allowable range. By comparing with the threshold value, the mapping data Dm (Con) can be created. However, if the application scan is performed using the mapping data Dm (Con) when the image display region S is not correctly positioned, it is controlled to correct the posture and position of the inkjet head bar (5a) rather than to assign at least one nozzle of the printhead to print on the substrate in association with one of the scan paths depending on the error model, wherein printing the droplets of the liquid onto the substrate includes using the assigned nozzles. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853
February 26, 2021